Citation Nr: 1229238	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO. 04-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a psychiatric disability, to include PTSD and schizophrenia.

3. Entitlement to service connection for a bilateral ear disability (other than hearing loss), claimed as due to in-service otitis interna.


REPRESENTATION

Veteran represented by:	American Red Cross




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran perfected a timely appeal for service connection for a psychiatric disability. Specifically, the Veteran submitted a claim in May 2008. He filed a timely notice of disagreement in February 2009 to the November 2008 rating decision. A statement of the case was issued in April 2009. The Veteran filed a Form 9 in May 2009. 38 C.F.R. §§ 20.300, 20.302. Therefore, the Board has jurisdiction of the issue.

In May 2008 and May 2011, the Board remanded the issues for further development.

In March 2012, the Veteran was granted service connection for bilateral hearing loss with a noncompensable rating, effective December 17, 2003.

The issue for a psychiatric disability has been rephrased on the title page to encompass any mental disorder. Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may satisfy this requirement of identifying a benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

If it is not medically possible to distinguish the effects of service-connected and non-service-connected disabilities, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected disabilities. See Mittleider v. West, 11 Vet.App. 181 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's claim for service connection for a psychiatric disability was denied in a July 2005 rating decision.

2. The evidence received since the July 2005 rating decision is new, relates to an unestablished fact necessary to and raises a reasonable possibility of substantiating the claim.

3. The Veteran is shown to have performed active service that involved combat with the enemy.

4. With resolution of the doubt in the Veteran's favor, the Veteran is shown as likely as not to have a diagnosis of PTSD that is due to stressor events during active service.

5. An ear disability (other than hearing loss) is not currently shown. 




CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a psychiatric disability. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2. By extending the benefit of the doubt to the Veteran, his psychiatric disability manifested by PTSD is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3. An ear disability (other than hearing loss) was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

With regard to the Veteran's psychiatric claim, the Board reopens and grants service connection in full, as discussed more fully below. As such, no discussion of VA's duties to notify and assist is necessary for this issue since any error in notice or assistance is harmless.

With regard to an ear disability, a January 2004, March 2007, June 2008, August 2008, and May 2011 letters explained the evidence necessary to substantiate the claim for service connection for an ear disability. A September 2007 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The January 2004  letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the subsequent letters were provided after the unfavorable AOJ decision, the timing errors were effectively "cured" when the Veteran was provided additional notice with subsequent readjudication and given the opportunity to participate effectively in the adjudication of this claim. Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).

The March 2007 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.

The Veteran also underwent a VA examination in September 2011. The VA examination was thorough in nature and adequate for the purposes of deciding the claim. The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 

In May 2011, the RO also requested the Veteran to identify all records of VA and non-VA health care providers who have treated him for a bilateral ear disability since his discharge from service in August 1971. The development substantially complied with the Board's prior remand and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)).

Although the Veteran is in receipt of Social Security Administration (SSA) Disability Income, there is no reasonable possibility that any SSA records would substantiate the Veteran's claim. (See June 1993 VA examination). The SSA disability benefits pertained to his neuropsychiatric issues, which has been granted service connection on appeal. (See October 2009 VA treatment record).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

New and Material Evidence

The RO denied the Veteran's claim of service connection for a psychiatric disability in an October 2008 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).




Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a psychiatric disability in a July 2005 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2005 rating decision consisted of lay statements, VA treatment records dated from July 1989 to July 2005; a January 2004 SSA report by Dr. B. T.; a June 2005 VA examination, and personnel records.

Evidence added to the record since the July 2005 includes VA treatment records dated from June 2000 to November 2008; formal finding of lack of information to corroborate stressors; and additional stressor statements.

The July 2005 rating decision denied service connection on the basis of inability to verify stressors and no diagnosis of PTSD. The law has changed by liberalizing service connection for PTSD, particularly, the evidentiary standard for establishing the required in-service stressor in certain circumstances as discussed more fully below. 38 C.F.R. § 3.304(f) (3) (noted below).

The Veteran's lay statements specifically relate to an unestablished fact necessary to substantiate the claim for service connection and raise a reasonable possibility of substantiating the claim particularly in light of the change in regulations. Since the evidence is both new and material, the claim of service connection for a psychiatric disability is reopened.

Service Connection-In General

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).




PTSD

The Veteran asserts that he has a psychiatric disability, to include PTSD from service in Vietnam.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's stressors, in part, consist of combat experiences that include firing at the enemy, bystanders, and witnessing the death of fellow soldiers. 

The DD Form 214, reflects that the Veteran served in Vietnam from March 6, 1970 to January 31, 1971 as a Combat Engineer.

STRs reflect no treatment for or diagnosis of a psychiatric condition. There were no subjective complaints or objective findings regarding a nervous condition. In a rating decision of June 1972, service connection for a nervous condition was denied on the basis of lack of evidence showing a nervous condition.

He alleged treatment for PTSD beginning in July 1990. In September 1990, he submitted a claim for service connection for a nervous condition diagnosed as depressive disorder and alleged treatment beginning in July 1990.

Post-service treatment records reflect that the Veteran applied for service connection for a nervous condition in February 1972.  VA treatment records from VA Medical Center (VAMC) in San Juan, Puerto Rico dated from July 1989 to September 1990 showed he was admitted in July 1989 for aggressive behavior. 

The Veteran was again admitted to that facility in September 1989. His subjective complaints included violence and alcohol abuse. The discharge summary noted he had an angry mood and a hostile attitude upon admission, but he was in full contact with reality and well-oriented upon discharge. The diagnosis was substance use disorder, including alcohol and cocaine abuse, and depression.

The Veteran was again admitted to the VAMC in July 1990 for aggressive behavior and depression. His subjective complaints included nightmares about Vietnam. The examiner noted his symptoms were suggestive of PTSD and recommended an evaluation. The report of a physical examination in August 1990 diagnosed depressive disorder, rule-out PTSD.

The Veteran was evaluated for PTSD in August 1990. He related a history of exposure to combat and death in Vietnam, never feeling safe or trusting anyone, and difficulty with the language and the people. The examiner noted his nightmares were of persecutory content with no specific war trauma. Specifically, his nightmares were related to aggression and self-aggression, including a negative preoccupation with world injustice. He did not exhibit startle response, flashback episodes, or watchfulness. The examiner concluded his clinical symptoms did not fulfill all the criteria for PTSD in DSM-III-R (the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Third Edition).

The Veteran was again admitted to the VAMC in November 1990 for insomnia and bizarre behavior. His subjective complaints included auditory hallucinations, delusions of persecution, and feelings of worthlessness and hopelessness. The diagnosis was schizophrenia, chronic undifferentiated type with acute exacerbation.

The Veteran underwent a VA psychiatric examination in December 1990. The mental status examination revealed he was withdrawn, disorganized, and superficially oriented. His responses were superficial, without elaboration and, at times, irrelevant. After reviewing the discharge summary from the November 1990 hospitalization, the examiner diagnosed substance use disorder and schizophrenia, undifferentiated type.

The records from the VAMC showed the Veteran's subjective complaints of auditory hallucinations, paranoid ideations, persecutory delusions, and group intolerance. He was hospitalized in April 1991, June 1991, July 1992, and August 1992. The latest diagnosis was schizophrenia, paranoid type.

The Veteran underwent a VA mental examination in June 1993. His subjective complaints included group intolerance and persecutory delusions. The examiner noted he was alert, oriented, and anxious. He had a blunted affect and very strong paranoid flavor. The diagnosis was schizophrenia, chronic paranoid type, and substance use disorder (cocaine and alcohol dependence), in apparent remission.

A March 1998 psychiatric assessment diagnosed the Veteran with chronic paranoid schizophrenia with rule-out PTSD. In a May 2004 VA treatment record, the Veteran was diagnosed with PTSD. Dr. B.T.M. diagnosed the Veteran with PTSD and paranoid schizophrenia based, in part, on nightmares related to Vietnam, anxiety, sadness, irritability, mood, and behavioral changes. In a February 2009 VA treatment record, the Veteran reported a stressor of witnessing the death of a fellow serviceman. He also reported reexperiencing his tour in Vietnam (i.e., bombs, explosions, and machine gun fire).

The VA treatment records are found to be adequate for the purpose of confirming that the claimed stressors are sufficient to support a diagnosis of PTSD. In fact, the Veteran has two psychiatrists that diagnosed PTSD citing nightmares and recollections of Vietnam experience. 

The Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's active service, as detailed in his service personnel records. The Veteran's DD 214 shows that he served as a Combat Engineer in Vietnam, although do not show any combat medals. Given the Veteran's military occupational specialty (MOS) and Vietnam service, his reports of nightmares explosions, drank excessively, and abused drugs are credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2002) (providing that if it is found that a Veteran served in combat, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation); Hensley v. Brown, 5 Vet. App. 155 (1993).



Accordingly, the Board finds that the Veteran has PTSD that is causally linked to his experiences during active service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b).


Ear Disability 

The Veteran also seeks to service connection for otitis interna, claimed as an ear condition.

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Significantly, however, the medical evidence of record does not support the Veteran's contentions of an ear disability (other than hearing loss) caused by service. The STRs include findings of pain and purulent discharge in the left ear and hearing thresholds on examination at discharge from service that meet the VA criteria for hearing loss disability. In June 1971 the Veteran was seen for a left ear ache that had lasted three days. He had pain with motion of the ear and purulent discharge on examination. He was treated with medication. In June 1971, the Veteran was seen for a left ear ache that had lasted three days. He had pain with motion of the ear and purulent discharge on examination. He was treated with medication.  However, no ear condition was found on examination in August 1971.

Post-service treatment records of inflammation of the ears and possible ear infection. A July 1989 treatment record noted left ear pain and stated that the Veteran could have suffered from otitis, externa, but resolved.  The Veteran underwent a VA examination in September 2011. The VA examiner noted that the medical records do not reflect a diagnosis of a bilateral ear disability other than hearing loss. Specifically, the VA examiner stated that there was no evidence of otitis or ear infection on evaluation. Although the Veteran was diagnosed with bilateral sensorinueral hearing loss, he was granted service connection for that disability in March 2012.

As the available post-service medical evidence illustrates that a diagnosis of an ear disability (other than hearing loss) has not been made. [Pain alone is not considered to be a disability for VA compensation purposes]. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).] There is no legal basis to grant service connection.

Based on this evidentiary posture, the preponderance of the evidence is clearly against the Veteran's claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). See also Hickson v. West, 12 Vet. App. 247, 253 (1999). The benefit-of-the-doubt rule does not apply. The claim must be denied.

In reaching this decision, the Board notes that the medical evidence of record does not include a current diagnosis of a bilateral ear disability. Without such evidence, no further action with regard to the matter of service connection is warranted at this time. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability, to include PTSD and schizophrenia is reopened.

Service connection for a psychiatric disability, to include PTSD and schizophrenia is granted.


Service connection for a bilateral ear disability (other than hearing loss), claimed as due to in-service otitis interna is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


